DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “distant” in claim 16 is a relative term which renders the claim indefinite. The term “distant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, the use of the term “distant” renders the relative displacement between the first and second refractory closure plates as indefinite. As claims 17-30 depend either directly or indirectly from claim 30, they are rejected for the same reason.
In claim 21, line 2 uses the phrase “said spring element.” However, claim 20, from which claim 21 depends, establishes “at least one spring element” in line 2. Is there only one spring element or are there a plurality of spring elements?
Claim 22 recites the limitation "the pivot" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 22, line 3 uses the phrase “said spring element.” However, claim 20, from which claim 22 depends, establishes “at least one spring element” in line 2. Is there only one spring element or are there a plurality of spring elements?
The term “resiliently” in claim 28 is a relative term which renders the claim indefinite. The term “resiliently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, the use of the term “resiliently” renders the connection between the catch profile and the slide housing or slide unit indefinite. 
The term “distant” in claim 30 is a relative term which renders the claim indefinite. The term “distant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, the use of the term “distant” renders the relative displacement between the first and second refractory closure plates as indefinite. 



Allowable Subject Matter
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 17-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 16 (insofar as definite): The prior art, either taken alone or in combination, fails to teach:
wherein said slide closure is further arranged such that one of a gap or a pressure between opposing first and second faces of the first and second refractory closure plate can be adjusted by parallel displacement in an axial direction; 
wherein at least one clamping mechanism is arranged in one or more of the slide housing and the slide unit, the at least one clamping mechanism adapted to clamp a corresponding refractory closure plate; and
wherein the at least one clamping mechanism is arranged to start the clamping of the corresponding refractory closure plate via an actuation of the at least one clamping mechanism when the slide unit is displaced relative to the slide housing and the first and the second refractory closure plates are distant apart from each other, before the first and the second faces of the respective first and the second refractory closure plates are in contact under pressure, in combination with the rest of the limitations of claim 16.

The closest prior art is Zingre et al. (US 2017/0259332; hereinafter “Zingre”).

Zingre teaches:
Slide closure for a vessel that operatively contains molten metal, comprising:
a slide housing (housing 1, see Fig. 1) including a recess (see Fig. 1) receiving a first refractory closure plate (plate 3, see Fig. 1) presenting a first face with a first flow-through opening (see Fig. 1);
a slide unit (slider lid 2, see Fig. 1) including an opening receiving a second refractory closure plate (central closure plate 4, see Fig. 1) presenting a second face with a second flow-through opening (see Fig. 1); and
wherein said closure is arranged such that the slide unit is displaced relative to the slide housing in a longitudinal direction (see Fig. 1).

Zingre fails to teach:
wherein said slide closure is further arranged such that one of a gap or a pressure between opposing first and second faces of the first and second refractory closure plate can be adjusted by parallel displacement in an axial direction; 
wherein at least one clamping mechanism is arranged in one or more of the slide housing and the slide unit, the at least one clamping mechanism adapted to clamp a corresponding refractory closure plate; and
wherein the at least one clamping mechanism is arranged to start the clamping of the corresponding refractory closure plate via an actuation of the at least one clamping mechanism when the slide unit is displaced relative to the slide housing and the first and the second refractory closure plates are distant apart from each other, before the first and the second faces of the respective first and the second refractory closure plates are in contact under pressure, and without the benefit of Applicant’s disclosure, it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to do so.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        11 June 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735